I am unable to concur in that portion of the majority opinion which approves the principle that a general gin rate can be established throughout the state by an order of the Corporation Commission in the face of a showing that conditions affecting the costs of ginning are widely different in different localities.
It is of primary importance in establishing a valid rate that the same shall be fair and reasonable, both from the standpoint of the corporation which must operate under the rate and from the standpoint of the public which must pay the rate for the services furnished. Thus the rate established must be reasonably commensurate with the services rendered, and, at the same time, it must be compensatory and not confiscatory.
It is a well-known fact, which is reflected by the record in this case, that the rate at which cotton can be profitably ginned is closely related to and dependent upon local conditions, which vary in different vicinities within the state. Thus a rate which is compensatory In a favored locality may be confiscatory when applied to gins less fortunately *Page 258 
situated. Similarly, a rate which affords reasonable compensation in the average and usual locality will, in a locality where all conditions are favorable to the industry, enable ginners to make a profit which is unreasonable and unconscionable. While an established rate should not be held confiscatory and invalid merely because improperly managed gins cannot operate profitably under it, an entirely different question and situation is presented where the inability to profitably operate arises from conditions existing generally In the locality wherein the gin is situated. Like-Wise the protection of public rights and especially the protection of the rights of gin customers present a different situation for rate-making purposes in an extremely favored locality than the situation which exists in an average and normal community. No reason exists in law or In equity for permitting ginners so situated to reap a profit beyond Mat properly allowable on application of the rules established in rate-making cases. In my Judgment any rate order which undertakes to establish the price for which cotton shall be ginned should make proper Ad adequate provision for those zones and localities where, due to peculiar prevailing conditions, the ginning of cotton cannot profitably be accomplished by a properly managed gin at the same rate that cotton may be ginned in other and more fortunately situated localities and such an order should likewise contain proper provision to bar excess profits in extremely favored vicinities.
I apprehend that the gin owners who are, under the established state wide rate, compelled to operate at a loss, will gain little or no consolation from the fact that gins in other portions of the state are realizing profits in connection with their business. Justice requires that the law furnish a more substantial remedy than mental consolation. The remedy suggested in the majority opinion is in practical operation one of form rather than of substance. It is intimated therein that the remedy of the oppressed gin owner is to seek an exception to the gin rate after it has been established and its unreasonableness becomes apparent. It is therein stated:
"If the general rate be unreasonable it affects an individual gin, the owner is entitled to make such showing, and the Commission is authorized to eliminate such Inequity, subject to judicial review by this court."
Since we are refusing in this case to disturb the order of the Commission in so far as establishes a confiscatory rate when applied to some of the localities in the state, the intimation is that the remedy suggested is exclusive. It is not my purpose to deny or dispute the existence of the remedy thus recognized, but I dissent from the suggestion which arises from the result herein announced that such is the only remedy available or even the proper remedy lit this particular case.
As I view the matter, confiscatory rates should be avoided in the first Instance. In cases such as the one now before us, where it appears that a contemplated rate, while compensatory to some, when viewed from a state-wide standpoint, will be confiscatory in its application when enforced in other localities throughout the state, the inequity should be avoided by proper provision in the established rate reasonably calculated to protect ginners in the unfavorable localities. Relief should not be withheld until the certain and confiscatory result in its application as demonstrated.
The power to establish a rate is essentially legislative in character, since it looks to the future and not to the past. The power should be so exercised as to make proper provisions for the future. An arbitrary exercise of the power in the first instance should not be excused upon the theory that there remains a somewhat empty legal remedy available to the injured person. The condemned man gains little benefit from a pardon granted after his execution. The ginner who is forced into insolvency by a confiscatory rate will profit little by a subsequent administrative or judicial declaration that he should previously have been permitted to make a compensatory charge for the service rendered. Similarly, the gin customer who, living in a favored community, has been charged an exorbitant and profiteering rate, would experience little benefit by a subsequent declaration that his cotton should have been ginned for a price which allowed only a reasonable profit to the ginner.
Thus, in my judgment, we should in this case declare the general rate unreasonable in so far as it applies to localities where its application will result either in confiscation of property of the ginners or in unwarranted or unconscionable profit to the ginner.
The cause should be remanded, with directions to incorporate in the order proper provisions to guard against these inequitable situations.
I concur with the views adopted whereby *Page 259 
the legislative jurisdiction of this court in connection with appeals from the Corporation Commission is restricted to cases involving the rates, charges, or classifications of traffic of transportation or transmission companies.
This court in its dominant aspects is a strictly judicial body. It is prohibited by constitutional provision from encroaching, either with or without legislative sanction, upon the legislative and executive branches of the state government.
The Corporation Commission was not intended as a gateway through which the Legislature, by exercising its authority to amend conferred by section 35 of art. 9, could transform this body into an administrative board exercising legislative authority, thereby authorizing us to assume the role of a dictator in a limited field. The preservation of a system of checks and balances by maintaining the separate identity of the three branches of government lies at the very foundation of our constitutional government. If a change be expedient, then it should and must be accomplished by means of constitutional amendment only. Since this case does not involve a transportation or transmission company, our review is strictly judicial.
                          On Rehearing.